        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF M ASSACHUSETTS

F.H. CANN & ASSOCIATES, INC.,           §
                                        §
       Plaintiff                        §
                                        §
vs.                                     §             Case No. 1:20-cv-11180
                                        §
CARLOS A. M CKINNEY,                    §
                                        §
       Defendant                        §


                                  COM PLAINT


      Plaintiff F.H. Cann & Associates, Inc. complains of Defendant Carlos

A. M cKinney and would respectfully show the following:

                                     Parties

      1.    Plaintiff is a Massachusetts corporation. Plaintiff’s primary

business is debt collection, and a substantial portion of its work pertains to

delinquent student loans.

      2.    Defendant is a resident of the State of Georgia who has attempted

to impose a unilateral contract upon Plaintiff through mailings directed to

Plaintiff at its offices in Massachusetts. Defendant has directed his fraudulent

tortious, and criminal actions at Plaintiff in Massachusetts and his conduct

has subjected him to longarm jurisdiction in Massachusetts pursuant to ALM

GL ch. 223A, § 3.

                            Jurisdiction and Venue

      3.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1332. Plaintiff seeks declaratory relief arising under the Federal
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 2 of 10



Copyright Act, Title 17 of the United States Code. The parties are citizens of

different states (Massachusetts and Georgia). And the amount in controversy is

in excess of $75,000, both because the declaratory relief pertains to $500,000

in controversy and because Plaintiff seeks punitive damages exceeding

$75,000.

      4.     Venue is proper in this district because the fraudulent and

unlawful acts of Defendant were directed at Plaintiff in this district.

                                       Facts:

      5.     Plaintiff was engaged by the U.S. Department of Education to collect

Defendant’s past due student loan debt. This suit arises from those efforts;

however, Plaintiff does not seek to recover Defendant’s debt in this action.

Exhibit A was Plaintiff’s first communication with Defendant.

      6.     On February 24, 2020, Plaintiff sent to Defendant an initial notice

letter regarding his debt (Exhibit A). That notice informed Defendant of his right

to dispute the debt within thirty days of receipt of the letter.

      7.     On or about April 4, 2020, Defendant sent to Plaintiff an untimely

dispute letter (Exhibit B). The address that is listed on that letter for Plaintiff is

3620 Piedmont Rd NE Ste B 5069, Atlanta, GA 30305. That address stated for

Plaintiff appears to be a private postal box. Plaintiff believes that Defendant uses

that address to conceal his location and further the fraudulent and criminal

scheme described below.

      8.     Exhibit B purports to be a notice of a dispute pursuant to 15 U.S.C.

§ 1692g(b). However, it also purports to impose upon Plaintiff numerous



                                          2
          Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 3 of 10



obligations that are not imposed by federal law. Among those purported

obligations that do not actually exist are:

             a demand that Plaintiff “verify under oath that this claim is valid,

              free from any claims and defenses including but not limited to: any

              breach of agreement, failure of consideration or material

              alterations, and that the original lender provided value”;

             a demand that Plaintiff provide proof “that the alleged account was

              transferred in good faith and by the consent of all parties

              Involved”;

             a series of references to Citibank;1

             a demand that Plaintiff’s officers sign an affidavit that is not

              required by any state or federal law;

             A list of demands for information and documents that are not

              required under federal or state law to be provided; 2

      9.      Exhibit B further purports to compel deletion of all credit reporting

regarding Defendant’s student loan debt. This was an effort on Defendant’s part

to create a fraudulent and false credit history so that he could defraud other

creditors.




1 While not relevant to Defendant’s student loan debt, the statements regarding Citibank
evidence a number of fraudulent theories circulated on the internet and by various
militia and “sovereign nation” groups to harass and defraud creditors and commit
various acts of mail fraud as defined in Title 18 of the United States Code.
2 Section 1692g(b) requires nothing more than the debt collector confirming in writing

that the amount being demanded is what the creditor is claiming is owed. Chaudhry v.
Gallerizzo, 174 F.3d 394, 406 (4th Cir. 1999).


                                           3
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 4 of 10



      10.     Exhibit B further states: “Failure to verify and validate the debt

within thirty (30) days by signing the enclosed affidavit confirms that no further

action will be taken and an absolute waiver of any right to collect the alleged

debt. Furthermore, all references to this account must be deleted and completely

removed from my credit file and a copy of such deletion request shall be sent to

me Immediately.” No legal duty existed to sign the affidavit, and these statements

were a fraudulent attempt by Defendant to create an agreement where none

existed and an admission where none existed.

      11.     Exhibit B purports to impose a thirty-day deadline to provide

verification of Defendant’s debt. No such deadline is imposed under federal law.

All that is required by federal law is that a debt collector cease its collection

efforts until verification is mailed in response to a timely dispute or request for

validation.

      12.     Exhibit B further states: “I declare under penalty of perjury without

the United States that the above statements are the truth, the whole truth and

nothing but the truth.” This statement and the use of “without the United States”

is a fraudulent attempt by Defendant to create the impression of a document

signed under oath while stating an apparent belief that penalties can be imposed

only outside the United states.

      13.     Exhibit B further evidences Defendant’s fraudulent intent by the

signature block used by Defendant:

              Carlos McKinney - Secured Party Creditor,
              Authorized Representative, Attorney-ln-Fact, in
              behalf of CARLOS MCKINNEY©, ENS LEGIS



                                         4
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 5 of 10



Defendant is not a secured creditor of Plaintiff, Plaintiff’s officers, or plaintiff’s

client. Defendant’s name is not subject to and lawful copyright.

      14.    Exhibit B also contains a purported “Invoice” describing Plaintiff as

a “Account Debtor(s)” and Defendant as “Account Creditor”. That document

purports to claim a copyright in Defendant’s name and to charge Plaintiff

$500,000 for the sending of its initial letter to Defendant. The Invoice is followed

by an unsigned “Acknowledgment” bearing a “Jurat Certificate” indicating that

the invoice was purportedly acknowledged before a notary on April 9 (five days

after the date on the first page of Exhibit B). Although Exhibit B states a Georgia

address, the notary who purportedly executed the Jurat Certificate is not a

licensed Georgia notary. He is a Florida notary located in Apollo Beach, Florida.

The absence of a signature on the “Acknowledgment” and the “Jurat Certificate”

indicates that the document was fraudulently notarized.

      15.    Exhibit B also contains a “Common Law Copyright Notice” asserting

a common law copyright in Defendant’s name. However, “the concept of common

law copyright was preempted by the Copyright Act of 1976.” United States v.

Ramirez, 291 F. Supp. 2d 266, 269 (S.D.N.Y. 2003), citing 17 U.S.C. § 301(a);

Cmty for Creative Non-Violence v. Reid, 490 U.S. 730, 740, 104 L. Ed. 2d 811,

109 S. Ct. 2166 (1989); 18 AM JUR. 2D. Copyright and Literary Property § 2. A

name is merely a fact, and facts are not copyrightable. Feist Publns, Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991).

      16.    Defendant’s “Common Law Copyright Notice” includes a “Self-

executing Contract/Security Agreement that purports to:



                                           5
          Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 6 of 10



             consent to Defendant’s nonexistent copyright;

             create an agreement to pay the Invoice;

             authorize Defendant to file a UCC-1 Financing Statement asserting

              a lien on Plaintiff’s assets to secure Defendant’s fraudulent

              $500,000 claim;

             create a continuing security interest in Plaintiff’s assets;

             waive any defenses to Defendant’s fraudulent claims;

             appoint Defendant as Plaintiff’s Authorized Representative; and

             authorize Defendant to foreclose on Plaintiff’s assets.

      17.     The Common Law Copyright Notice contains a Jurat stating that it

was subscribed and sworn to before a Florida notary public on January 6, 2020,

which is a date prior to Plaintiff’s initial communication with defendant. The

Common Law Copyright Notice evidences that scheme of Defendant to commit

mail fraud by making false claims for money through the use of the U.S. mail.

      18.     On or about April 13, 2020, Defendant sent to Plaintiff a second

fraudulent mailing containing false and fraudulent statements and demands

similar to his letter of April 4, 2020. A true copy of the April 13 letter is Exhibit

C to this Complaint.

      19.     Defendant subsequently sent to Plaintiff a “2 nd Notice” of his Invoice

stating that the Invoice was “Due Immediately”. A true copy of that document is

Exhibit D to this Complaint.

      20.     Defendant’s actions as described above have interfered with

Plaintiff’s contract between it and the Department of Education.


                                          6
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 7 of 10



      21.    Defendant’s actions as described above have interfered with

Plaintiff’s lawful business activities.

      22.    Defendant’s assertion of a lien on Plaintiff’s assets in the amount of

$500,000 harms Plaintiff in the amount of that lien.

      23.    Defendant’s interference with Plaintiff’s lawful business activities by

the conduct described above has consumed the time of salaried employees of

Plaintiff. Plaintiff has suffered a direct pecuniary loss by having to pay its

employees to deal with Defendant’s fraudulent mailings.

      24.    Plaintiff has therefore suffered a concrete, particularized, injury-in-

fact that is directly attributable to Defendant’s actions.

                    First Claim for Relief – Declaratory Relief

      25.    Pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaratory judgment

declaring that:

             a. Defendant has no copyright in his name or that of the alleged

                  Carlos Alexander McKinney Trust;

             b. Defendant’s       purported   $500,000   contract   is   void   and

                  unenforceable;

             c. Defendant’s purported $500,000 lien upon Plaintiff’s assets is

                  void and unenforceable;

             d. any UCC-1 Financing Statements filed by Defendant with regard

                  to Plaintiff are void and unenforceable;

             e. Plaintiff’s mailings, as evidenced by Exhibits B – D, are void and

                  of no legal effect.



                                          7
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 8 of 10



      26.   Pursuant to 28 U.S.C. § 2201, Plaintiff also seeks a declaratory

judgment declaring that Defendant cannot claim any common law or statutory

copyright on his name.

      27.   Pursuant to 28 U.S.C. § 2201, Plaintiff also seeks a declaratory

judgment declaring that Defendant’s use of the U.S. mail to send his fraudulent

mailings to Plaintiff were acts of mail fraud as defined in 18 U.S.C. § 1341.

      28.   Pursuant to 28 U.S.C. § 2201, Plaintiff also seeks a declaratory

judgment declaring that Defendant’s use of Exhibit B was an act of perjury that

is not avoided by the words “without the United States”.

                 Second Claim for Relief – Injunctive Relief

      29.   Upon trial of this case Plaintiff seeks a permanent injunction:

            a. enjoining Defendant from claiming any form of copyright in his

               name;

            b. enjoining Defendant from continued use of mailings in the form

               of Exhibits B – D;

            c. enjoining Defendant from attempting to create implied contracts

               through use of the U.S. Mail; and

            d. enjoining Defendant from filing any UCC-1 financing statements

               pertaining to Plaintiff.

  Third Claim for Relief – Tortious Interference with Business Relations

      30.   Plaintiff asserts that Defendant has committed acts of tortious

interference with its business by the acts described above and that such conduct




                                          8
        Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 9 of 10



was committed with actual malice, as evidenced by Defendant’s entire course of

conduct.

      31.   Plaintiff seeks as actual damages the pecuniary losses resulting

from Defendant’s conduct. Plaintiff also seeks punitive damages as a result of

Defendant’s willful and malicious conduct.

                                Demand for Relief

      Plaintiff prays that it be granted judgment against Defendant for

declaratory and injunctive relief as set forth above, actual damages, punitive

damages, and all such other and further relief, at law or in equity, as to which it

may be justly entitled.

                                Demand for Relief

      Plaintiff requests a trial by jury on all claims so triable.

                                              Respectfully submitted,

                                         /s/ Manuel H. Newburger
                                             Manuel H. Newburger
                                             BBO Reg. 705706
                                             Barron & Newburger, P.C.
                                             7320 N. MoPac Expy., Suite 400
                                             Austin, Texas 78731
                                             (512) 659-4022
                                             Fax: (512) 279-0310
                                             mnewburger@bn-lawyers.com

                                         /s/ Joshua M. D. Segal
                                             Joshua M. D. Segal
                                             BBO Reg. No. 678367
                                             Lawson & Weitzen, LLP
                                             88 Black Falcon Avenue, Suite 345
                                             Boston, MA 02210
                                             Telephone: (617) 439-4990
                                             Fax: (617) 439-3987
                                             jsegal@lawson-weitzen.com



                                          9
Case 1:20-cv-11180-FDS Document 1 Filed 06/19/20 Page 10 of 10



                                  ATTORNEYS FOR PLAINTIFF




                             10
